                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION
MedArbor, LLC,

      Plaintiff,

                                                    Case No. 2:18-cv-1249


Ohio River Laboratory/iPath, LLC, et al.,           Judge Michael H. Watson

      Defendants.                                   Magistrate Judge Vascura

                                      ORDER


      Magistrate Judge Vascura issued a Report and Recommendation ("R&R")

on September 11, 2019, recommending the Court direct the Clerk of Court to

enter default against Defendant Mustapha Moulad Chikh ("Chikh") as a sanction

for disobeying several Court Orders and failing to appear for a Preliminary

Pretrial Conference. R&R 2, ECF No. 46.

      The R&R advised the parties of their right to object to the same and of the

consequences of failing to do so. Id. at 3. No timely objections were filed.

Chikh, however, filed an untimely objection to the R&R. Obj., ECF No. 47.

      In his objection, Chikh states that he denies the jurisdictional, venue, and

substantive allegations in Plaintiff's complaint. He further asserts that he has

contacted over twenty attorneys and cannot find an attorney to represent him.

He asks the Court not to order the Clerk to enter default against him and asks for

additional time to seek representation.
      Chikh's objection is not well taken. First, before he withdrew as Chikh's

attorney, attorney Patrick Quinn filed an Answer on Chikh's behalf. Answer, EOF

No. 25. That Answer failed to contest personal jurisdiction or venue. See id.

Those defenses are therefore waived. Fed. R. Civ. P. 12(h)(1).

      Additionally, Chikh's objection to the R&R did not address the fact that he

failed to comply with his obligations under Federal Rules of Civil Procedure 26(f)

and 30, failed to appear for the preliminary pretrial conference, and failed to

respond to the Magistrate Judge's Show Cause Order. Further, the Court notes

that Chikh's attorney, in moving to withdraw, cited a "near total lack of

communication by the Defendants with counsel, a failure of Defendants to

produce necessary documents to counsel, a failure to comply with the attorney-

client agreement, and a failure to follow counsel's advice." Mot. Withdraw, ECF

No. 24. Chikh's representation that his failure to defend this case is due to a lack

of counsel is, therefore, not persuasive.

      The Court will not entertain any further dilatory tactics by Chikh. The Court

ADOPTS the R&R, ECF No. 46, and DIRECTS the Clerk to enter default against

Defendant Mustapha Moulad Chikh.

      IT IS SO ORDERED.




                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT




Case No. 2:18-cv-1249                                                       Page 2 of 2
